Title: To Benjamin Franklin from Silas Deane, 19 December 1777
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir
Passy 19th Decr. 1777
I this instant received the inclosed, and as I do not fully Understand the meaning of it I judged it Necessary to go immediately and see Mr. Gerard. I will be back by about Eight o’Clock. I think that it is designed that Our Letter should be sent by the Minister’s Messenger, it is perhaps the most proper. If so it must be Compleated this Evening, as well as the Letter of Credit. I am with the utmost Respect Dear Sir Your most Obedient and Very humble Servant
Silas Deane
